Citation Nr: 1705342	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  06-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected synovitis of the right knee.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected synovitis of the right knee.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected synovitis of the right knee.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus, type II.
8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for a urinary disorder.

11.  Entitlement to a rating in excess of 10 percent for synovitis of the right knee.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Pittsburgh, Pennsylvania.

The case was remanded in January 2010 to provide the Veteran with notice of VA's duties to notify and assist; verify whether the Veteran had service in the Republic of Vietnam; obtain additional treatment records identified by the Veteran; and provide the Veteran with VA examinations for his claimed heart, urinary, psychiatric, and orthopedic disorders.  As regards the issues being decided, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regards to the Board's directives of providing the Veteran with VA examinations, the evidence shows that the Veteran is in the Fugitive Felon Program due to an outstanding warrant.  See, e.g., September 2015 Report of General Information.  As a result of his fugitive felon status, the VA Medical Center (VAMC) will not schedule him for examinations.  Id.; see also January 2015 email correspondence and January 2015 examination cancellation request.  With regards to his service-connection claims, the absence of a physical examination does not preclude obtaining a medical opinion.  Therefore, except for the issues of service connection for diabetes mellitus, type II and peripheral neuropathy of the bilateral upper and lower extremities, the remaining service connection issues will be remanded.  As for the Veteran's increased rating claim, a physical examination is necessary so that the current nature of the Veteran's disability can be ascertained.  However, in light of the VAMC's inability to schedule the Veteran for an examination due to his being in the Fugitive Felon Program, the Board concludes that yet another remand is not necessary as the Board's requested development cannot be completed.  

During this appeal, the Veteran was represented by an attorney.  However, a January 2015 letter to the Veteran shows that his former attorney is no longer accredited to represent claimants in claims before VA.  As the Veteran has not appointed a new representative, the Board considers him to be self-represented in this appeal.

The issues of service connection for left knee, heart, low back, acquired psychiatric, and urinary disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop as a result of any incident during service.

2.  Peripheral neuropathy of the right upper extremity was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop as a result of any incident during service.

3.  Peripheral neuropathy of the left upper extremity was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop as a result of any incident during service.

4.  Peripheral neuropathy of the right lower extremity was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop as a result of any incident during service.

5.  Peripheral neuropathy of the left lower extremity was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop as a result of any incident during service.

6.  The synovitis of the right knee has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

7.  There is no evidence of ankylosis of the right knee; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum warranting a separate rating.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Peripheral neuropathy of the right upper extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
3.  Peripheral neuropathy of the left upper extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 , 3.307, 3.309 (2016).

4.  Peripheral neuropathy of the right lower extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  Peripheral neuropathy of the left lower extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for a rating in excess of 10 percent for synovitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5020, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, July 2004 and October 2011 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  Following the October 2011 letter, the Veteran's claims were readjudicated in an October 2016 SSOC.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and post-service medical records were obtained.  The Veteran was provided a VA general medical examination in October 2004.  Regarding the service connection issues, as diabetes mellitus, type II is a disease presumptively associated with exposure to herbicides as discussed below, and as the Veteran contends having such exposure, no medical opinion was obtained.  As for his peripheral neuropathy, the Veteran claims such is secondary to his diabetes mellitus, type II.  

In light of this, the Board finds that medical opinions on the questions of service connection for diabetes mellitus, type II and peripheral neuropathy of the bilateral upper and lower extremities are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  There is also no indication that the claimed disabilities may be associated with his military service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

Concerning the 2004 examination as it pertains to his service-connected right knee disability, Correia v. McDonald, 28 Vet. App. 158 (2016) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the examination did not contain range of motion testing for weight-bearing and nonweight-bearing.  However, as noted in the Introduction, as the Veteran is in the Fugitive Felon Program, the VAMC is unable to schedule him for an examination.  As the Veteran cannot be provided a new VA examination, the Board concludes that another remand for an adequate examination would result in further delaying this appeal, with no additional benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., diabetes mellitus and organic diseases of the nervous system such as peripheral neuropath) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus and peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016). 

Regarding herbicides, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents includes diabetes mellitus, type II and early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Diabetes Mellitus, Type II 

The Veteran's STRs show no diagnosis of, or treatment for, diabetes mellitus, type II.  His September 1971 enlistment and April 1974 separation examination both revealed a clinically normal endocrine system.  Both examinations included urinalyses, which were both negative for albumin and sugar.  In both of his accompanying reports of medical history, the Veteran denied sugar or albumin in urine and recent gain or loss of weight.  

The Veteran's DD 214 shows that he had no foreign service.  The Veteran contends that he had a temporary duty assignment in Vietnam at Cam Rahn Bay with the 99th Red Horse unit..  See June 2004 claim.  The Veteran's personnel records show that he had no temporary duty assignments.  An October 2011 response from the National Personnel Records Center (NPRC) shows that there was no evidence of Republic of Vietnam service in the Veteran's file.  There is no indication in his personnel records, in any other evidence, that he was ever in Vietnam.  

Post-service medical records reflect a current diagnosis of diabetes mellitus, type II.  An October 2003 record shows that the Veteran reported being diagnosed in 1990.  None of the Veteran's treatment records contain any opinion relating diabetes mellitus, type II to his military service.

At an October 2004 VA general medical examination, the Veteran confirmed that his diabetes mellitus, type II was diagnosed in 1990.  

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the Veteran has been diagnosed with diabetes mellitus, type II, the evidence does not show that it is related to his military service.

Initially, the Board finds that the Veteran was not exposed to herbicide agents during service.  The Board acknowledges his contention of a temporary duty assignment to Vietnam.  However, the evidence does not substantiate such contention.  As noted above, the Veteran's DD 214 specifically reflects no foreign service and his personnel records show that he had no temporary duty assignments.  No evidence has been presented to support the Veteran's assertion that he had a temporary duty assignment to Vietnam.  The Veteran has not reported any other contended herbicide agent exposure other than a temporary duty assignment to Vietnam.  As such, without evidence confirming an exposure to herbicide agents during service, service connection for diabetes mellitus, type II as presumptively related to herbicide agents is not warranted.

The Board also finds that the Veteran's diabetes mellitus, type II was not incurred during his military service or is otherwise related to his military service.  His April 1974 separation examination showed a normal endocrine system and a urinalysis was negative; diabetes mellitus, type II was not diagnosed and no associated complaints were made.  None of his records contain any opinion relating diabetes mellitus, type II as having its onset during the Veteran's military service or as being otherwise related to his military service.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that his diabetes mellitus, type II had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current diabetes mellitus, type II began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Here, the first evidence of diabetes mellitus, type II is not until 1990 as per the 2003 record.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for over one decade between the Veteran's military service and the earliest evidence of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had diabetes mellitus, type II manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as diabetes mellitus is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed a normal endocrine system, negative urinalysis, and no associated complaints were made.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.     

The overall evidence of record as discussed above weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of diabetes mellitus, type II, the question involved is medically complex, and accordingly the Board assigns little weight to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion regarding the diagnosis or etiology of diabetes mellitus, type II.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A § 5107 (West 2014).  

	2.  Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran's STRs show no diagnosis of, or treatment for, peripheral neuropathy of any of his extremities.  His September 1971 enlistment and April 1974 separation examination both revealed clinically normal upper and lower extremities.  In both of his accompanying reports of medical history, the Veteran denied neuritis.  

The Veteran's post-service treatment records reflect a current diagnosis of peripheral neuropathy.  The earliest evidence of a diagnosis is in May 2000 when he was diagnosed with severe diabetic neuropathy.  None of his records contain any medical opinions relating his peripheral neuropathy to his military service.  The Veteran asserts that his peripheral neuropathy is secondary to his diabetes mellitus, type II.  See June 2004 claim.  

The Veteran was provided a VA examination in October 2004.  He was diagnosed with peripheral neuropathy of the bilateral hands and bilateral feet, most likely secondary to diabetes.  See 38 C.F.R. § 3.310.

Based on a review of the evidence, the Board concludes that service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.  Although the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities, the evidence does not show that it does not show that it is related to his military service.

Initially, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was not incurred during his military service or is otherwise related to his service.  His April 1974 separation examination showed normal upper and lower extremities; peripheral neuropathy was not diagnosed and no associated complaints were made.  The Veteran specifically denied neuritis in his April 1974 separation report of medical history.  The Veteran has not reported that his peripheral neuropathy is related to any event, injury or disease in service or that the onset was during service.  The Veteran's contentions throughout this appeal show that he reported that his peripheral neuropathy is secondary to diabetes mellitus, type II.  See, e.g., November 2004 notice of disagreement (NOD).  None of his records contain any opinion relating peripheral neuropathy as having its onset during the Veteran's military service or as being otherwise related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current peripheral neuropathy began during service or is otherwise related to his military service.  See Curry at 68.  

Additionally, for the reasons set for above, service connection for diabetes mellitus, type II is denied.  As such, service connection for peripheral neuropathy as secondary to diabetes mellitus, type II cannot be granted.  Moreover, as the Board has determined that the evidence does not confirm exposure to herbicide agents, even if the Veteran's peripheral neuropathy is considered to be early-onset, service connection as presumptively related to herbicide agents is not warranted.  

Here, the first evidence of peripheral neuropathy is not until 2000.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of peripheral neuropathy complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of peripheral neuropathy is itself evidence which tends to show that peripheral neuropathy of the bilateral upper and lower extremities did not have its onset in service or for many years thereafter.
Furthermore, as the evidence does not show that the Veteran had peripheral neuropathy manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as peripheral neuropathy is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed normal upper and lower extremities; no associated complaints were made.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.

The overall evidence of record as discussed above weighs against a finding of peripheral neuropathy of the bilateral upper and lower extremities being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between peripheral neuropathy of the bilateral upper and lower extremities and the Veteran's active duty, service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of peripheral neuropathy of the bilateral upper and lower extremities, the question involved is medically complex, and accordingly the Board assigns little weight to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion regarding the etiology of peripheral neuropathy of the bilateral upper and lower extremities.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between peripheral neuropathy of the bilateral upper and lower extremities and the Veteran's active duty, service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  See 38 U.S.C.A § 5107.  

B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.
A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston at 84-85.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's synovitis of the right knee is rated as 10 percent disabling under 38 C.F.R. § 4.115b, DC 5020-5260, which evaluates impairment from synovitis and limitation of flexion.  

DC 5020 calls for synovitis to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5020 (2016).  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2016).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2016).

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2016).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was provided a VA examination in October 2004.  He reported having daily pain; edema for approximately one hour or so two times per week; and wearing a brace every other day, namely when walking the dog.  The Veteran also reported having subluxation one time per day and locking two to three times per week, which usually resolved anywhere from three to ten minutes.  He reported that occasionally his knee would be red after physical activity; for example, walking the dog after three to four blocks.  He reported stiffness in the a.m., which would loosen after five to ten minutes.  The Veteran stated that his knee was warm most of the time.  He did not use a cane.  He reported having a flare-up two times per month with weight-bearing greater than eight hours; it would resolve after an hour.  The Veteran reported having to lay down to rest during a flare-up.  He reported having increased pain while driving after ten to 15 minutes.  He reported that going up steps and walking approximately 50 feet would increase pain.

Examination revealed negative McMurray's sign, negative anterior and posterior drawer test, and negative Lachman.  There was moderate crepitus on passive and active range of motion.  The Veteran was able to flex to 140 degrees and extend to zero degrees.  There were no significant limiting factors.  There was good coordination with range of motion.  He was diagnosed with degenerative joint disease.

Treatment records have not reflected treatment for his right knee during this appeal.  As noted in the Introduction, this issue was remanded to afford the Veteran a new VA examination.  However, in light of the Veteran being in the Fugitive Felon Program, the VAMC is unable to schedule the Veteran for an additional examination.  

In his November 2004 NOD, the Veteran asserted that his symptoms were more consistent with leg flexion limited to 30 degrees and/or extension limited to 15 degrees. 

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal under any of the applicable rating criteria.  A 20 percent rating for limitation of flexion requires that flexion is limited to 30 degrees.  The VA examination showed that the Veteran had flexion to 140 degrees.  Even with considering any pain on motion, his flexion has not approximated being limited to 30 degrees.  As such, a higher rating for limitation of flexion is not warranted.  

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A 10 percent rating requires extension limited to 10 degrees, while a 20 percent rating requires limitation to 15 degrees.  The examination showed extension to zero degrees.  There are no records showing limitation of extension approximating at least 10 degrees.  Consequently, as the evidence does not show that the Veteran's extension has been limited to at least 10 degrees, the Board concludes that a separate or increased rating for limitation of extension is not warranted.  

As for DC 5003, a 20 percent rating contemplates occasional incapacitating exacerbations.  The examination report does not reflect such exacerbations.  No treatment records or statements from the Veteran have shown occasional incapacitating exacerbations.  Therefore, an increased rating under that diagnostic code is also not warranted.  

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination does not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected synovitis of the right knee have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

Furthermore, the evidence does not show right knee symptoms such as ankylosis; pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  The Board acknowledges that the Veteran reported having subluxation once a day.  However, physical examination did not show any subluxation.  The evidence does not reflect slight recurrent subluxation warranting a separate 10 percent rating.  The Board also acknowledges that the Veteran reported locking two to three times per week.  However, a separate rating for locking contemplates such occurring with dislocated semilunar cartilage, which has not been shown. Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2016).  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.

The Board also finds that referral for an extraschedular rating is not warranted.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's right knee symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extraschedular consideration is not warranted in this instance.  

In reaching this determination as to an extraschedular rating, the Board notes that service connection is not in effect for any other disabilities.  

Moreover, as the Veteran has not contended, nor does the evidence show, that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for synovitis of the right knee is denied.






REMAND

Regrettably, a remand is necessary for the remaining issues.  These issues were previously remanded in January 2010 to provide the Veteran with VA examinations.  Beginning with the Veteran's claim for service connection for an acquired psychiatric disorder, he was provided a VA psychiatric examination in December 2011.  The Veteran was diagnosed with major depressive disorder.  The examiner opined that the Veteran's service-connected right knee disability did not cause depression; however, no opinion regarding aggravation was provided.  As such, an addendum opinion is necessary.

Turning to the other issues, after the Veteran's December 2011 VA examination, it appears that the VAMC realized that he was in the Fugitive Felon Program.  As a result, the VAMC is unable to schedule the Veteran for VA examinations.  See January 2015 email correspondence; January 2015 examination cancellation request.  The absence of a physical examinations, however, does not preclude obtaining medical opinions.  Therefore, the Board finds that a remand is necessary to obtain  VA medical opinions concerning the Veteran's claims of service connection for left knee, heart, low back, and urinary disorders.    

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the December 2011 VA psychiatric examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any currently diagnosed psychiatric disorder had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected synovitis of the right knee [If any psychiatric disorder is found to have been aggravated by the service-connected synovitis of the right knee, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Obtain VA examination opinions from medical professional(s) with appropriate expertise to determine the etiology of any diagnosed left knee, heart, low back, and urinary disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the opinion(s).  

The examiner(s) is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any currently diagnosed left knee, heart, low back, and urinary disorders had their onset in service or are related to the Veteran's military service.  

For any currently diagnosed left knee and low back disorders, the examiner(s) should also offer an opinion as to whether it is at least as likely as not that any diagnosed disorders were caused or aggravated (permanently worsened beyond normal progression) by the service-connected synovitis of the right knee [If any left knee and/or low back disorder is found to have been aggravated by the service-connected synovitis of the right knee, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the opinion reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


